Citation Nr: 1113496	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc disease.

2.  Entitlement to a compensable rating for migraine headaches prior to December 19, 2006.

3.  Entitlement to a rating in excess of 30 percent for migraine headaches from December 19, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983 and from October 1986 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In a memo dated August 12, 2009, the Veteran, through his representative, withdrew an appeal of a claim for increased ratings for right and left hammertoes.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  This issue has not been addressed by the RO.  Therefore, it is referred to the RO for appropriate action. 

The issues regarding entitlement to an increased rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical disc disease, including mild stenosis and left impingement was primarily characterized by flexion ranging from 20 to 30 degrees, without limitation to 15 degrees or less and with no evidence of ankylosis of the cervical spine.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical disc disease, including mild stenosis and left impingement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.126, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in April 2004, March 2006, March 2007, April 2008, May 2009, and March 2010.  Although the March 2006, March 2007, April 2008, May 2009, and March 2010 letters were sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim, and a Supplemental Statement of the Case was issued in October 2010.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the Veteran has been afforded appropriate examinations, pertinent treatment records have been obtained, and the Veteran was afforded a hearing before a Decision Review Officer.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

The Veteran is also currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for cervical disc disease, which provides the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  
A 40 percent rating is assigned unfavorable ankylosis of the entire cervical spine.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Background

By a July 1994 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 20 percent rating effective June 1993.  In April 2004 the Veteran submitted a claim for an increased rating asserting that his cervical spine disorder had worsened.  A September 2004 rating decision continued the Veteran's 20 percent rating and the Veteran appealed, asserting that his disability warranted a higher rating.

The Board notes that by a rating decision dated July 2010, the RO granted service connection for left cervical radiculopathy (peripheral nerve) secondary to service-connected cervical disc disease, and assigned an evaluation of 20 percent, effective December 2005.  The Veteran has not disagreed with this rating.

The evidence includes VA treatment records dated January 2004 to December 2005.  A September 2005 record noted complaints of neck muscle spasms when turning his head.  Examination revealed a nontender neck but tenderness across the shoulder.  A November 2005 treatment record noted complaints of a recent exacerbation of chronic left neck and shoulder spasms.  A November 2005 MRI showed a moderate to large disc osteophyte complex with C5-6 compressing the cord and resulting in foraminal stenosis; mild right-sided foraminal stenosis at C4-5; and disc osteophyte complex abutting but not compressing the cord at C6-7.  A December 2005 record showed objective tenderness over the left trapezius and range of motion decreased in lateral rotation bilaterally.  

The Veteran was afforded a VA examination in December 2005.  The Veteran complained of increased pain, numbness, tingling, and weakness related to a herniated disk at C5-6.  The Veteran complained that his pain was frequently so severe that he was unable to leave the house and that he had stopped work due to his neck pain.  Physical examination revealed tenderness to palpation from C3 to C7 with paracervical tenderness extending to the shoulders.  Forward flexion was to 30/90 degrees with pain, extension to 5/30 degrees with pain, lateral bending to 10/30 degrees with pain to the right and 25/30 degrees with pain to the left, and rotation from 25/30 degrees to the left and 10/30 degrees with pain to the right.  The Veteran exhibited weakened movement and incoordination, and pain seemed worse with repetition.  The examiner provided a diagnosis of cervical disk disease.

A March 2006 VA treatment record noted limited range of motion in the neck due to pain.  An April 2006 pre-op clinic consultation noted that the Veteran was scheduled for neurosurgery with decompression and fusion for his cervical spine disorder.  An April 2006 letter from a nurse practitioner in the neurosurgery clinic indicated that the Veteran's symptoms had been getting progressively worse and that an MRI revealed 2 herniated discs that warranted surgical intervention.  The nurse practitioner also noted that the Veteran was awaiting decompression and fusion surgery.  A May 2006 record noted that the surgery was cancelled.

Physician's statements made in conjunction with an application for a State Farm Disability claim, dated December 2005 to September 2006 noted that the Veteran complained of upper back and neck pain, muscle spasms, and tingling and numbness in the left upper arm.  The physician also noted that the Veteran worked as a locksmith and that the job required twisting, turning, bending and lifting, all which seemed to affect his back symptoms.  

A September 2006 VA surgical history and physician examination noted that the Veteran complained of intermittent neck pain radiating to his shoulder and decreased strength to his left arm following an injury to the neck in the military.  He reported that symptoms had become particularly severe in the past year.  

A November 2006 MRI showed normal alignment of the cervical spine with no definite cord signal abnormality noted.  There were degenerative changes at C5-6 and C6-7 levels with end plate signal irregularity and disc space narrowing.  At C3-4 there was central disc bulge with mild right neural foraminal narrowing due to osteophyte formation.  At C4-5 there were broad base bulges and osteophytes asymmetric to the right, with right neural foraminal narrowing.  At C5-6 there was a central disc bulge with mild to moderate spinal canal stenosis  and right greater than left osteophyte formation, and mild neural foraminal narrowing.  At C6-7 there was a central disc bulge and left greater than right neural foraminal narrowing due to osteophyte formation.

The Veteran was afforded another VA examination in March 2007.  The examiner reviewed the Veteran's VA medical records.  The Veteran reported that about three or four years ago, he began having neck pain on a daily basis as well as constant pain in the left shoulder, upper arm, and anterior chest.  Pain was greatest in the mornings and was increased by right lateral flexion of the neck.  An x-ray of the cervical spine noted lower cervical spondylosis.  Physical examination showed 30 degrees of flexion with pain at 15 degrees, extension to 45 degrees with pain at 30 degrees, left lateral flexion to 45 degrees, right lateral flexion to 30 degrees with pain at 15 degrees, left rotation to 75 degrees and right rotation to 60 degrees with pain at 45 degrees.  Repetitive flexion and extension caused increased pain but no changes in sensation, strength, or coordination.  However, the examiner noted that it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what was already described.  A diagnosis of chronic neck pain and cervical radiculopathy secondary to multi-level degenerative disc and joint disease in the cervical spine was provided.  

A July 2008 MRI of the cervical spine revealed an impression of multi-level degenerative changes resulting in mild central stenosis at C5-6 with osteophytes impinging slightly on the ventral aspect of the cord; and foraminal stenosis at several levels.  

A June 2009 private treatment record from J.F.W., MD., noted that the Veteran complained of progressively worsening neck pain over the years.  Range of motion testing revealed extension to 30 degrees, bilateral lateral rotation to 60 degrees, and flexion to within two fingerbreadths of the sternum.  The physician noted that his range of motion was limited by pain and that there was tenderness over the left trapezius muscle.  X-rays of the cervical spine demonstrated marked osteophyte formation at C5-6 and to a lesser extent at C4-5.  There was ossification of the longitudinal ligament at C5-6.  The physician also reviewed the Veteran's previous MRI.  A diagnosis of cervical disc disease with resultant foraminal stenosis at C5-6 and to a lesser extent at C4-5 and C6-7 was provided.  

In August 2009, the Veteran was afforded a hearing before a Decision Review Officer.  During his hearing, he testified that regarding his neck pain, he had some days that were worse than others.  He also indicated that the VA cancelled his previously-scheduled cervical spine surgery due to a probable neurological deficit.  

The Veteran was afforded another VA examination in September 2009.  The Veteran complained of neck pain as well as pain in the upper left extremity.  Physical examination revealed that there was no cervical muscle spasm.  Initially the Veteran could only turn his neck to 20 degrees on lateral flexion, 20 degrees in lateral rotation, 20 degrees on extension, and 20 degrees on forward flexion.  However, the examiner noted that more motion could be obtained to 40 degrees of lateral flexion bilaterally, 40 degrees of lateral rotation, 25 degrees of extension and 25 degrees of forward flexion.  The examiner noted that the Veteran was not fully cooperative during the examination with only mild limitation of neck mobility and an increase in passive movement on multiple trials.  Thus, the examiner stated that any comment on limitation of motion secondary to fatigability, pain, diminished endurance, and repeated movement would be merely speculative.  A diagnosis of cervical spondylosis was provided.  

The Veteran was afforded a final VA examination in March 2010.  The Veteran complained of progressively worse neck pain and the examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There was also evidence of flare-ups that occurred weakly and were severe.  Physical examination revealed normal posture and head position with no evidence of any abnormal spinal curvatures.  There was no evidence of spasm or atrophy, but there was guarding bilaterally, pain with motion on the left, tenderness bilaterally and weakness bilaterally.  Range of motion testing revealed flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on range of motion.  An MRI of the cervical spine showed multi-level degenerative changes resulting in central stenosis at C5-6 and to a lesser degree C6-7 with slight impingement on the cord at C5-6.  Foraminal stenosis was noted as well as possible minimal progression of changes compared to a July 2008 MRI.  While the examiner also noted a history of incapacitating episodes with 3-4 episodes per week over the last year, each lasting several days, the examiner specifically stated that there were no incapacitating episodes due to intervertebral disc syndrome.  A diagnosis of multi-level degenerative changes C3-4 through C6-7 with herniated disc at C5-6 and C6-7, central stenosis at C5-6 and C6-7 with slight impingement on the cord at C5-6 was provided.

The Veteran also submitted statements from his co-worker, landlord, and supervisor indicating that the Veteran experienced upper body and neck pain.  The Veteran's landlord noted that he had to call an ambulance for the Veteran on one occasion because the Veteran was unable to walk.  Additionally, the landlord had taken the Veteran to multiple medical appointments.  


Analysis

Throughout the rating period on appeal, a 20 percent evaluation has been in effect for the Veteran's cervical spine disability.  A higher evaluation is not warranted here, for the reasons discussed below.

VA medical records and VA examinations revealed flexion ranging from 20 to 30 degrees with pain, extension ranging from 20 to 45 degrees with pain, left lateral flexion from 20 to 45 degrees with pain, right lateral flexion from 20 to 30 degrees with pain, left rotation from 30 to 75 degrees and right rotation from 30 to 60 degrees with pain.  The March 2007 VA examiner noted that repetitive flexion and extension caused an increase in pain but no changes in sensation, strength or coordination.  That examiner further stated that it would be speculative to comment further on range of motion, fatigability, incoordination or flare-ups beyond what was already described.  Likewise, the September 2009 VA examiner noted that the Veteran was not fully cooperative during his examination, indicated by the fact that more motion could be obtained on repetitive testing, thus any comment on limitation of motion secondary to fatigability, pain, diminished endurance or repeated movement would be merely speculative.  

There was no evidence of favorable ankylosis of the cervical spine.  Thus, as there was objective evidence of flexion ranging from 20 to 30 degrees, and no evidence of favorable ankylosis of the cervical spine, a rating in excess of 20 percent is not warranted, even considering additional functional limitation due to pain and other related factors.

Additionally, VA treatment records were silent as to any a periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The March 2010 VA examination specifically stated that the Veteran did not experience any incapacitating episodes due to intervertebral disc syndrome of the cervical spine.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5234.

The Board is aware of the Veteran's complaints of pain in his neck.  The rating criteria set forth in Code 5243, however, contemplate symptoms such as pain, stiffness, and aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Again, even with repetitive motion, his limitation still does not most nearly approximate the next-higher rating.

The Board has also considered whether referral for an extraschedular evaluation is necessary here.  In this regard, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

Under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim for a rating in of 20 percent for cervical disc disease, including mild stenosis and left impingement; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for cervical disc disease, including mild stenosis and left impingement, is denied. 



REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his migraine headaches in December 2005.  During his August 2009 DRO hearing, the Veteran complained of worsening symptoms.  Moreover, medical evidence submitted during the appeal period indicates that the severity of his headaches may have worsened.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his migraine headaches.  

Additionally, it appears that the most recent VA treatment records associated with the claims file are dated in July 2008.  Thus, while this case is in remand status, the originating agency should obtain any outstanding records pertaining to treatment of the disorder during the rating period.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's migraine headaches during the rating period on appeal, to include any pertinent private or VA medical records for the period since July 2008.

2. Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected migraine headaches.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


